Whereupon
the Qourt
(Thruston, J., absent,)
upon the motion of the defendant’s counsel, instructed the jury that if they should be satisfied by the evidence that the plaintiff, when he received the check, knew that the cashier of the Merchants Bank had no right to transfer it, he could not recover in this suit, and that if the plaintiff, when he took the check, knew that it had been dishonored by the bank on which it was drawn, he took it liable to all the equitable and legal defence which the defendant then had against the Merchants Bank.